Case 5:20-cv-00015-RWS-CMC Document 6 Filed 02/26/21 Page 1 of 2 PageID #: 21


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION
                                                 §
 FREDRICK WHERRY,                                §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §    CIVIL ACTION NO. 5:20-CV-00015-RWS
                                                 §
 BOWIE COUNTY PR BONDS, et al.,                  §
                                                 §
        Defendants.                              §


                                             ORDER

        Plaintiff Fredrick Wherry, proceeding pro se, filed the above-styled and numbered civil

 action complaining of alleged violations of his constitutional rights. The case was referred to the

 United States Magistrate Judge in accordance with 28 U.S.C. § 636.

        Plaintiff Wherry complains of the actions of Judge John Tidwell and a bail bond company

called Bowie County PR Bonds. After review of the pleadings, the Magistrate Judge issued a

Report recommending the lawsuit be dismissed because Judge Tidwell is shielded by judicial

immunity and the bail bond company is not a state actor and thus not amenable to suit under 42

U.S.C. § 1983. A copy of this Report was sent to Plaintiff Wherry at his last known address, a
post office box in Dekalb, Texas, on September 23, 2020, but no objections have been received,

nor has Plaintiff otherwise contacted the Court since that time. Petitioner Wherry is a pro se

litigant, and, under the Local Rules of the Eastern District of Texas, pro se litigants must provide

the Court with a physical address and are “responsible for keeping the clerk a dvised in writing of

the current physical address.” Local Rule CV-11(d).

        Because Petitioner Wherry did not file objections to the Report, he is barred from de novo

review by the District Judge of those findings, conclusions and recommendations and, except upon

grounds of plain error, from appellate review of the unobjected-to factual findings and legal

conclusions accepted and adopted by the District Court. Duarte v. City of Lewisville, Texas, 858

F.3d 348, 352 (5th Cir. 2017).

        Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the
Case 5:20-cv-00015-RWS-CMC Document 6 Filed 02/26/21 Page 2 of 2 PageID #: 22


 Magistrate Judge. Upon such review, the Court has determined the Report of the Magistrate Judge

 is correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918,

 109 S.Ct. 3243 (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard

 of review is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, the Report
      .
 of the Magistrate Judge (Docket No. 5) is ADOPTED as the opinion of the District Court. It is

 therefore

       ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE for

purposes of proceeding in forma pauperis for failure to state a claim upon which relief may be

granted, but without prejudice as to any claims which Plaintiff may have against the bail bond

company in the courts of the State of Texas. It is further

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

        SIGNED this 26th day of February, 2021.



                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
